Name: Commission Regulation (EC) NoÃ 69/2008 of 25 January 2008 on the issue of licences for importing rice under the tariff quotas opened for the January 2008 subperiod by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  plant product
 Date Published: nan

 26.1.2008 EN Official Journal of the European Union L 23/17 COMMISSION REGULATION (EC) No 69/2008 of 25 January 2008 on the issue of licences for importing rice under the tariff quotas opened for the January 2008 subperiod by Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the markets in rice (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), and in particular the first subparagraph of Article 5 thereof, Whereas: (1) Regulation (EC) No 327/98 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex IX to the Regulation. (2) The January subperiod is the first subperiod for the quotas provided for under Article 1(1)(a), (b), (c) and (d) of Regulation (EC) No 327/98. (3) The notification sent in accordance with Article 8(a) of Regulation (EC) No 327/98 shows that, for the quotas with serial numbers 09.4148  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, the applications lodged in the first 10 working days of January 2008 under Article 4(1) of the Regulation cover a quantity greater than that available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested under the quotas in question. (4) It is also clear from the notification that, for the quotas with serial numbers 09.4127  09.4128  09.4149  09.4150  09.4152  09.4153, the applications lodged in the first 10 working days of January 2008 under Article 4(1) of Regulation (EC) No 327/98 cover a quantity less than that available. (5) The total quantities available for the following subperiod should therefore be fixed for the quotas with serial numbers 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, in accordance with the first subparagraph of Article 5 of Regulation (EC) No 327/98, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with serial numbers 09.4148  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 as referred to in Regulation (EC) No 327/98 lodged in the first 10 working days of January 2008, licences shall be issued for the quantities requested, multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The total quantities available under the quotas with serial numbers 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 as referred to in Regulation (EC) No 327/98 for the next subperiod are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). Regulation (EC) No 1785/2003 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 September 2008. (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 1538/2007 (OJ L 337, 21.12.2007, p. 49) and as derogated by Regulation (EC) No 60/2008 (OJ L 22, 25.1.2008, p. 6). ANNEX Quantities to be allocated for the January 2008 subperiod and quantities available for the following subperiod under Regulation (EC) No 327/98 a) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Serial number Allocation coefficient for January 2008 subperiod Total quantities available for February 2008 subperiod (kg) United States of America 09.4127  (2) 15 136 312 b) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Serial number Allocation coefficient for January 2008 subperiod Total quantities available for April 2008 subperiod (kg) Thailand 09.4128  (2) 7 246 608 Australia 09.4129  (3) 1 019 000 Other origins 09.4130  (3) 1 805 000 c) Quota for husked rice falling within CN code 1006 20 provided for in Article 1(1)(b) of Regulation (EC) No 327/98: Origin Serial number Allocation coefficient for January 2008 subperiod Total quantities available for July 2008 subperiod (kg) All countries 09.4148 2,160463 % 0 d) Quota for broken rice falling within CN code 1006 40 provided for in Article 1(1)(c) of Regulation (EC) No 327/98: Origin Serial number Allocation coefficient for January 2008 subperiod Total quantities available for July 2008 subperiod (kg) Thailand 09.4149  (2) 30 070 765 Australia 09.4150  (1) 16 000 000 Guyana 09.4152  (1) 11 000 000 United States of America 09.4153  (1) 9 000 000 Other origins 09.4154 1,746724 % 6 000 008 e) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d) of Regulation (EC) No 327/98: Origin Serial number Allocation coefficient for January 2008 subperiod Total quantities available for July 2008 subperiod (kg) Thailand 09.4112 1,496205 % 0 United States of America 09.4116 2,627527 % 0 India 09.4117 1,386787 % 0 Pakistan 09.4118 1,291686 % 0 Other origins 09.4119 1,388030 % 0 All countries 09.4166 1,165956 % 17 011 010 (1) No allocation coefficient applied for this subperiod: no licence applications were sent to the Commission. (2) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (3) No quantity available for this subperiod.